Citation Nr: 1202965	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-38 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a chest injury (claimed as due to traumatic impact from a rifle butt). 

2. Entitlement to service connection for peptic ulcer disease. 

3. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1968 and had subsequent service in the U.S. Army Reserves until October 1996. These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2007 (hearing loss, tinnitus, residuals of a chest injury) and June 2009 (peptic ulcer disease) rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010 the Board remanded the case for additional development.  A December 2011 rating decision granted service connection for left ear hearing loss rated 0 percent and for tinnitus rated 10 percent, each effective July 6, 2006.  

The matter of service connection for peptic ulcer disease is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. It is not shown that the Veteran sustained a chest injury in service. 

2. It is not shown that the Veteran has, or during the pendency of this claim has had, a right ear hearing loss disability by VA standards.  


CONCLUSIONS OF LAW

1. Service connection for residuals of a chest injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) for his period of active duty from October 1965 to October 1968 are unavailable (See February 9, 2007 Formal Finding of Unavailability of STRs) (STRs generated during the Veteran's Reserve service are associated with the claims file).  Accordingly, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Pursuant to the Board's August 2010 remand instructions the RO sent the Veteran a letter asking for him to identify any treatment/evaluation that he received for hearing loss.  The letter also asked him to assist the Board by identifying the chest disability he wished to have service connected and all treatment therefore.  He replied that all of his current treatment records had been submitted.  He noted that he could not recall any treatment for the residuals of his chest injury in service.  

While the Veteran has identified remote (from the 1990's) VA treatment records (for peptic ulcer disease) which have not been secured), he has not identified any outstanding records of treatment for hearing loss or residuals of a chest injury (he denied such treatment).  The pertinent postservice treatment records he identified in these matters have been secured.  As he does not recall any treatment for a chest injury in service development for alternate source records is not warranted.  Pursuant to the August 2010 remand, the RO arranged for a VA audiological evaluation in October 2010.  That examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, and noted all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Regarding service connection for residuals of a chest injury, as the credible evidence of record does not establish that the Veteran suffered a chest injury in service (as alleged), the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist is met.  



B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the nervous system (to include sensorineural hearing loss (SNHL)) may be presumed if such is manifested to a compensable degree within a year following a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Residuals of a chest injury

On November 1977 Reserve, December 1982 quadrennial, and November 1991 quadrennial examinations the Veteran's chest was normal on clinical evaluation.  In associated Reports of Medical History he denied pain or pressure in his chest.  

On January 1989 "over 40" examination the Veteran's chest was normal on clinical evaluation.

The Veteran's Reserve STRs are silent for complaints, findings, treatment, or diagnosis relating to chest pains or deformity. 

In his July 2006 claim the Veteran noted that his claimed disability was "recurring chest pain from injury" in 1966 or 1967.  He explained that he was injured when the butt of a weapon hit him in the chest while he jumped from a truck, causing recurring chest pain.    

In September 2006 correspondence the Veteran stated that he did not have current treatment records for his chest pain as he had tolerated the pain and was told that there was nothing doctors could do. 

In September 2010 correspondence the Veteran stated that since his injury to his chest in service he has had a knot on his breast bone that is painful at times, but that he did not recall any treatment given for the injury.

The Veteran alleges that he suffered chest trauma (being struck by a rifle butt) in service and has experienced chest pains since.  His more recent assertion is that he has a knot on his breast bone that is painful at times due to the injury in service.  

The Veteran's STRs for the time period the injury is alleged to have occurred have been certified as unavailable.  He has not identified or submitted any contemporaneous evidence that would corroborate his accounts.  [The Board notes however that the Veteran reported that he could not recall any treatment for the injury (he did not identify any in service) and taking his statement at face value the STRs from his period of active duty would not corroborate the alleged injury].  

While the Veteran is competent to report that he injured his chest when he was struck by a rifle butt in service and has experienced pain since, the Board finds his reports of such to not be credible.  They are not credible because they are uncorroborated, because they are self-serving, and because contemporaneous records that should somewhat support his accounts instead tend to contradict them.  For example, when he provided medical history on four Reserve examinations after separation from active service he identified remote childhood medical issues and other trauma/injuries/complaints, but never mentioned chest problems, a knot on the chest, or any history of chest trauma with residual pain (which he alleges has been present for 43 years).  Given his inclination to identify various complaints (including those resolved); his silence regarding any chest injury suggests that a significant chest injury with residual pathology (a knot on the breast bone) and recurrent pain since did not occur.  The periodic Reserve examinations found normal clinical evaluations of the chest and the Veteran denied a history of chest pains.  This is strong evidence which contradicts his accounts of a chest injury in service with pathology and pain since.  The postservice medical records are completely silent for reports or recurrent chest pain since service, a traumatic injury therein, or any other corroborative evidence or clinical findings that would tend to support his accounts.  VA outpatient treatment records noting chest pain place onset many years postservice, and relate it to cardiac disease; there is no suggestion otherwise.

Ultimately, the body of the evidence establishes that the Veteran's statements alleging chest trauma in service with continuous symptoms since, are self-serving, compensation-driven, and lack credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Because the Board has found his accounts of a chest injury in service not credible, an examination to determine whether he has a current chest disability residual of such injury is not warranted. 

As it is not shown that the Veteran sustained a chest injury in service, service connection for a chest disability claimed to be residuals of such injury is not warranted.  Without an established event, injury, or disease in service, a threshold requirement for establishing service connection is not met.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

	Right ear hearing loss

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was engine and powertrain repairman.
On November 1991 quadrennial examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
30
40
LEFT
NA
NA
NA
NA
NA

On October 2010 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
35
LEFT
NA
NA
NA
NA
NA

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The diagnosis was hearing loss not disabling as per 38 C.F.R. § 3.385.  

It may reasonably be conceded that by virtue of his MOS the Veteran was exposed to at noise trauma in service.  While audiometry on November 1991 quadrennial examination showed a right ear hearing loss disability by VA standards and service connection for a left ear hearing loss disability has been granted, the initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he currently has or during the pendency of the claim/appeal has had the disability for which service connection is sought (a right ear hearing loss disability).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

While the Veteran has reported a perception of decreased hearing acuity, audiometry is necessary to establish that there is a right ear hearing loss disability.  See 38 C.F.R. § 3.385.  There is no audiometry of record that shows or suggests that he now has (or since he filed his claim has had) a right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  The only audiometry during the pendency of this claim (in October 2010) does not show such disability.  

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a right ear hearing loss disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a right ear hearing loss that meets the criteria of 38 C.F.R. § 3.385, there is no valid claim of service connection for right ear hearing loss disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  [The Board notes that future audiometry showing a hearing loss disability may be a basis for reopening this claim.]


ORDER

Service connection for residuals of a chest injury is denied.

Service connection for a right ear hearing loss disability is denied.


REMAND

Regarding service connection for peptic ulcer disease, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board's remand instructions were not complied with further development is necessary.  

Pursuant to the Board's August 2010 remand, the RO sent the Veteran a letter asking him to identify the providers of all treatment he received for his peptic ulcer disease since his discharge from active duty in 1968.  The Veteran's response noted that he received treatment for his peptic ulcer disease at Overton Brooks VA Medical Center (VAMC) "from the early 1990's thru the present."  However, the RO did not (as requested in the remand) secure the complete clinical records from the source the Veteran identified.  Notably the earliest VA outpatient treatment records associated with the claims file are from June 2001 and it does not appear that remote VA treatment records from the 1990's (which would possibly be stored in non-electronic format) were sought.  These identified VA treatment records (for peptic ulcer disease) are constructively of record, may contain pertinent information, and must be secured.  

In September 2010 correspondence the Veteran reported that all of his current medical records had been submitted.  In December 2011 he noted that he had surgery for peptic ulcer disease prior to December 1993 at Marshall Memorial Hospital, but that that facility's practice was to destroy records after 7 years.  He also noted that he had submitted more recent records from 2004.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his peptic ulcer disease both prior to June 2001 and from September 2011 to the present.  It should be ascertained whether pre-2001 records the Veteran has identified are stored non-electronically or have been retired to a records depository.  The scope of the development  for complete records of all VA treatment the Veteran received at any time should be documented in the claims file, to include any negative responses received. 

The RO should not proceed with further development until all VA treatment records have been secured or certified as unavailable or non-existent (to include the Veteran's initial visit through the present).  

2. If any additional evidence received suggests further development (i.e. for further pertinent treatment records or other evidence identified, or the record suggests that the Veteran's current peptic ulcer disease may be service-related, in which case a nexus examination would be indicated), the leads should be pursued to their logical conclusion. 

3. The RO should then re-adjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


